Citation Nr: 1549868	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-32 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a separate compensable rating for neurological impairment secondary to service connected traumatic arthritis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

The Board, in a January 2014 decision, denied the Veteran's underlying claim for an increased rating for his traumatic arthritis of the thoracic spine.  However, in light of the Veteran's neurological symptoms, the Board remanded the issue of whether a separate rating is warranted for an associated objective neurologic abnormality.  The case was remanded again in November 2014 and May 2015.  


FINDING OF FACT

The most probative evidence indicates that the Veteran's neurological impairments are not caused by or a result of the Veteran's service connected traumatic arthritis of the thoracic spine.


CONCLUSION OF LAW

The criteria for establishing service connection for a neurological impairment secondary to service connected traumatic arthritis of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  VCAA notice for the underlying claim for   an increased rating was provided in February 2010. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including available service treatment records (STRs), post-service treatment records, and VA examination reports. 

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, several VA examinations were conducted and additional treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action        is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

The Veteran is seeking a separate compensable rating for neurological impairment resulting from the service connected traumatic arthritis of the thoracic spine.  As neurological impairments are considered part of the claim for an increased rating  for a spine condition, the Board will discuss the law and evidence within that framework.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is service connected for traumatic arthritis of the thoracic spine at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Though the issue of entitlement to an increased rating for the underlying thoracic spine disability has already been finally adjudicated, the applicable regulation specifically provides that associated objective neurologic abnormalities related to a service connected back disability are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran underwent three VA examinations during this appeal that focused on his neurological symptoms.  During his May 2014 VA examination, the Veteran reported experiencing tingling and numbness from his neck to his right shoulder, slight in the triceps, and into the right hand and fingertips (especially into the third, fourth, and fifth digits) with right upper extremity achiness and intermittent pain.  He also reported that this region of the right upper extremity remains numb except for his thumb.  

Upon examination, the Veteran demonstrated normal strength in all movements, his reflex and sensory examinations were normal, as was his gait.  The VA examiner ultimately determined the Veteran was not suffering from a peripheral nerve condition or from peripheral neuropathy.  As to the Veteran's subjective complaints, the examiner determined that the Veteran had "findings of degenerative disc disease of the cervical spine as per MRI".  She concluded that this separate problem "may be responsible for [the] Veteran's mild sensory symptoms and pain."  The examiner stated that the "patient's cervical spine issue is unrelated to his service connected traumatic arthritis of thoracic spine."

At a January 2015 examination, the Veteran complained of numbness and paresthesia in all extremities.  The Veteran reported constant pain in the neck and low back with numbness on the ulnar side of the right hand.  He also complained of shooting pains from his shoulders into his arms or from his back into the legs that affect one extremity at a time.  

Upon examination, his muscle strength, reflex exam, sensory exam, and gait      were again found to be normal.  As with the May 2014 examination, the examiner determined that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The January 2015 examiner agreed with the May 2014 VA examiner that the Veteran's claimed symptoms could not be attributed to his service connected traumatic arthritis of the thoracic spine that centered on a compression fracture at T7.  The examiner stated that the Veteran's description of his symptoms did not match how impairment on the T7 root would manifest.  The examiner explained that such an injury "would cause a band-like sensory deficit of the T7 dermatome which lies mid-way between the nipples and umbilicus," which was not evident on examination.  The examiner concluded that it was "unlikely his service connected T7 compression fracture is the cause of his subjective sensory complaints."

The Veteran underwent a final VA examination in July 2015, performed by the same VA examiner as his January 2015 VA examination.  The Veteran complained of constant pain from the base of the skull to the tailbone with constant numbness in his hands.  He contended that his legs were getting numb, resulting in falls.  

Upon examination, the Veteran had full strength in all movements, his reflex and sensory examinations were normal, and his gait and station were normal.  The examiner concluded that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The examiner did state that the Veteran has left sided sensory loss likely due to lacunar stroke, but he did not conclude that this sensory loss (or any of the Veteran's claimed symptoms) was related to his thoracic spine disability.  He noted that "neuronal pathways to the upper extremities enter and exit the cord at cervical levels and would not be affected by his SC condition."  The examiner stated that if the Veteran's service connected "compression fracture were to cause neurologic symptoms, they would be below the level of the fracture."  Therefore, as the Veteran's symptoms started in his neck, they could not be caused by the Veteran's T7 injury. 

The Veteran's VA medical records support the VA examiners' opinions.  While   the Veteran has consistently reported back, neck, arm, and leg pain during his VA medical visits going back to 2007, the Veteran was never specifically diagnosed     as suffering from any particular neurological abnormality related to his service connected back disability.  

An August 2010 neurosurgery consult by Dr. N.S. confirms the diagnosis given by the VA examiners of degenerative disc disease most prominent at the level of C5-6 with some amount of broad-based disc bulge, a condition of the cervical spine.  In fact, the May 2014 examiner referenced Dr. S.W.'s assessment in his examination.

Ultimately, each VA examiner concluded that the Veteran does not suffer from an objective neurologic abnormality related to his thoracic spine disability.  Further,   to the extent that the Veteran has claimed subjective symptoms, each examiner attributes such symptoms to problems with his cervical spine, not from his service connected arthritis of the thoracic spine.  The Veteran's VA and private medical records support those opinions, and they do not show that, at any time during the appeal period, the Veteran has been diagnosed as suffering from an objective neurologic abnormality related to his thoracic spine disability.  

To the extent the Veteran believes that his current neurological symptoms are related to his service connected thoracic spine disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his symptoms are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion     as to the diagnosis or etiology of his pain and numbness is not competent medical evidence.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In sum, the most probative evidence of record indicates the Veteran's neurological complaints are not related to his service-connected thoracic spine disability.  As such, a separate rating for those complaints cannot be established.  38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability for evaluating a service-connected disability is to be avoided); see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (evaluate associated objective neurological abnormalities separately) (emphasis added).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to separate ratings for neurological impairment secondary to service connected traumatic arthritis of thoracic spine is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


